Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 7/13/2019. Claims 1-14 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2021 has been considered by the examiner.

Priority:
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the US Patent Application No. 16/216,890 filed on 12/11/2018 and US Provisional Patent Application No. 62/722,892 filed on 8/25/2018 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application); the disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35' U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  

The limitations “flush logged data that is no longer actively needed from the journaling service instances to a separate dedicated storage device for tracking purposes;” and “write metadata that indexes the location of the flushed logged data in the separate dedicated storage device to the distributed database to facilitate future lookups of logged client requests and user data” at paragraph [0074] of the specification and claim 12 are neither supported by the US Patent Application No. 16/216,890 nor the US Provisional Patent Application No. 62/722,892. Therefore, examiner will consider the priority date back to continuation application 16/510,916 filed on 7/13/2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 2, the claim recites the limitation “…the set of user data could be irrecoverably lost…” which is indefinite because of usage of the term “could be” making irrecoverably lost activity optional. This make it unclear as to whether irrecoverably lost activity is ever occurs. In this case, it is impossible for one of ordinary skill in the art to understand the meters and bounds of the claim so as to avoid infringement, and therefore the claims fail to comply with the second paragraph of 35 USC 112.
Claims 3-12, which depend from claim 2, are rejected for the same reasons as given above.
Regarding claim 14, the claim recites the limitation “…the client request…” in line 12, and the limitation “…the set of user data…” in line 16. There are insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saad et al. Patent No. US 9,152,578 B1 (Saad hereinafter) in view of Squibb et al. Patent No. US 7,814,367 B1 (Squibb hereinafter).

Regarding claim 1,
Saad teaches a computer-implemented method for journaling data (Col. 1, lines 15-18 – data storage systems are configured to journal write operations, i.e., to store write operations with timestamps in journal volumes) received in a cloud-based distributed computing environment (CBDCE) (Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices), the method comprising:
receiving at a service instance a […] request that includes a set of […] data (Col. 9, lines 25-35 and Col. 16, lines 24-28 – the protection agent 42A of host computer 30A receives an (I/O) request which includes unencrypted host data), wherein the CBDCE comprises multiple geographically-distributed compute nodes (Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices), wherein multiple services simultaneously execute on the CBDCE compute nodes, wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE, wherein the service instance is an instance of a specific service and is executing on a specific CBDCE compute node (Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices. For example, Fig. 1 states that the system includes at least data storage array 36A for storing service and data storage array 36B for journaling service), wherein the CBDCE includes a distributed database that enables coordination between the service instances of one or more services that execute in the CBDCE, wherein the distributed database comprises a set of multiple distributed database instances simultaneously executing on multiple different CBDCE compute nodes (Col. 9, lines 28-48 – the system include a plurality of distributed data storage array nodes 36 with LU(s) 60 for executing storage services, and a plurality of distributed journal storage nodes 34 for executing journaling services, wherein the storage services at nodes 36 and the journaling services at nodes 34 are executed simultaneously parallel for processing the received write command).
submitting the […] request to a distributed database instance executing on a second CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 9, lines 25-35 – in response to the write command, the protection agent 42(A) sends the write command to the data storage array node 36(A) to process the write command, wherein the array node 36(A) is an SAN entity that provide multiple logical units for access by multiple SAN initiators).
in parallel with submitting the […] request to the distributed database instance, submitting the […] request and the set of […] data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 9, lines 25-47 – in response to the SCSI write command, the protection agent 42(A) also sends the block-based 
Saad does not explicitly disclose
a client request that includes a set of user data. 
submitting the client request and the set of user data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node. 
Squibb teaches:
client request includes a set of user data; submitting the client request and the set of user data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 3, lines 37-54 and Fig. 1 - the components described on Fig. 1 such as computer node 100, storage device 114 and journal 118 may be distributed among different computer systems and networks for different services. In response to receiving a request such as a data write event 110 from a particular user 108, the computer node 100 sends the received data write event to storage device 114 for storing (writing) the data. Likewise, computer node 100 also sends the received data write event and information about the particular user 108 that triggered the data write event 110 to  journal 118 for storing in order to executing a journaling service). 
Saad and Squibb are analogous art because they are from a similar field of endeavor in the network state monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Squibb. The motivation for doing so is to allow allows a particular user to move data objects back and forward in time.

Regarding claim 2, the method of claim 1,
Saad teaches
wherein submitting the […] request to the distributed database instance comprises waiting for a quorum of the set of multiple distributed database instances to confirm the […] request (Col. 9, lines 30-36 – after receiving an acknowledgement from the replication appliance 32(A), the protection agent 42(A) sends the SCSI write command to the LU 60(A) of the data storage array 36(A). 
wherein the […] request and the set of […] data could be irrecoverably lost if one or more of following fail prior to the confirmation of the […] request by the quorum of the set of multiple distributed database instances: (1) the specific CBDCE compute node; (2) the service instance; and (3) a network connection associated with the specific CBDCE compute node; and wherein submitting the […] request and the set of […] data to the distributed journaling service ensures that the […] request and set of […] data would survive such failures (Col. 1, lines 9-15 – if access to the host data stored within the local data storage system is somehow lost (e.g., due to a hardware or local network failure, due to a complete failure of the corporate site, etc.), the host data is still accessible from the off-premises data storage system; and Col. 4, lines 51-57 – A failover may be performed in the event of a disaster at the production site, or for other reasons. In some data architectures, either facility 22 behaves as a production site for a portion of stored host data, and behaves simultaneously as a backup site for another portion of stored host data).
Saad does not explicitly disclose
the client request and a set of user data. 
Squibb teaches:
the client request and a set of user data (Col. 3, lines 37-54 - in response to receiving a request such as a data write event 110 from a particular user 108, the computer node 100 sends the received data write event to storage device 114 for storing (writing) the data. Likewise, computer node 100 also sends the received data write event and information about the particular user 108 that triggered the data write event 110 to  journal 118 for storing in order to executing a journaling service). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Squibb. The motivation for doing so is to allow allows a particular user to move data objects back and forward in time.

Regarding claim 13,
Saad teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method journaling data (Col. 1, lines 15-18 – data storage systems are configured to  received in a cloud-based distributed computing environment (CBDCE) Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices), the method comprising:
receiving at a service instance a […] request that includes a set of […] data (Col. 9, lines 25-35 and Col. 16, lines 24-28 – the protection agent 42A of host computer 30A receives an (I/O) request which includes unencrypted host data), wherein the CBDCE comprises multiple geographically-distributed compute nodes (Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices), wherein multiple services simultaneously execute on the CBDCE compute nodes, wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE, wherein the service instance is an instance of a specific service and is executing on a specific CBDCE compute node Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices. For example, Fig. 1 states that the system includes at least data storage array 36A for storing service and data storage array 36B for journaling service), wherein the CBDCE includes a distributed database that enables coordination between the service instances of one or more services that execute in the CBDCE, wherein the distributed database comprises a set of multiple distributed database instances simultaneously executing on multiple different CBDCE compute nodes (Col. 9, lines 28-48 – the system include a plurality of distributed data storage array nodes 36 with LU(s) 60 for executing storage services, and a plurality of distributed journal storage nodes 34 for executing journaling services, wherein the storage services at nodes 36 and the journaling services at nodes 34 are executed simultaneously parallel for processing the received write command).
submitting the […] request to a distributed database instance executing on a second CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 9, lines 25-35 – in response to the write command, the protection agent 42(A) sends the write command to the data storage array node 36(A) to process the write command, wherein the array node 36(A) is an SAN entity that provide multiple logical units for access by multiple SAN initiators).
in parallel with submitting the […] request to the distributed database instance, submitting the […] request and the set of […] data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 9, lines 25-47 – in response to the SCSI write command, the protection agent 42(A) also sends the block-based write transaction with host data, via the replication appliances 32 to journal storage 34B for storing the data in order to perform journaling service).
Saad does not explicitly disclose
a client request that includes a set of user data. 
submitting the client request and the set of user data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node. 
Squibb teaches:
client request includes a set of user data; submitting the client request and the set of user data to a distributed journaling service executing on a third CBDCE compute node that is distinct from the specific CBDCE compute node (Col. 3, lines 37-54 and Fig. 1 - the components described on Fig. 1 such as computer node 100, storage device 114 and journal 118 may be distributed among different computer systems and networks for different services. In response to receiving a request such as a data write event 110 from a particular user 108, the computer node 100 sends the received data write event to storage device 114 for storing (writing) the data. Likewise, computer node 100 also sends the received data write event and information about the particular user 108 that triggered the data write event 110 to  journal 118 for storing in order to executing a journaling service). 
Saad and Squibb are analogous art because they are from a similar field of endeavor in the network state monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Squibb. The motivation for doing so is to allow allows a particular user to move data objects back and forward in time.

Regarding claim 14,
Saad teaches a compute node for a cloud-based distributed computing environment (CBDCE), wherein the CBDCE comprises multiple geographically-distributed compute nodes (Col. 16, lines 24-28 – in the cloud context, the circuitry may be distributed among multiple computerized devices), wherein multiple services simultaneously execute on the CBDCE compute nodes, wherein each service comprises multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE Col. 9, lines 28-48 – the system include a plurality of distributed data storage array nodes 36 with LU(s) 60 for executing storage services, and a plurality of distributed journal storage nodes 34 for executing journaling services, wherein the storage services at nodes 36 and the journaling services at nodes 34 are executed simultaneously parallel for processing the received write command), comprising:
a processor that supports executing multiple different service instances in distinct virtual machines; and a storage management mechanism (Col. 13, lines 24-28 – The VMs 114(A) of the virtualization platform 110(A) are configured to run host applications to perform useful work. Such host applications may include enterprise-style applications such as database, SQL, email applications, and other transactional and/or customer applications)
wherein the compute node is configured to use the processor to execute a service instance of a distributed service (Col. . 9, lines 28-48 – the system include a plurality of distributed data storage array nodes 36 with LU(s) 60 for executing storage services, and a plurality of distributed journal storage nodes 34 for executing journaling services)
wherein the service instance submits the […] request to a distributed database instance executing on a second CBDCE compute node (Col. 9, lines 25-35 – in response to the write command, the protection agent 42(A) sends the write command to the data storage array node 36(A) to process the write command, wherein the array node 36(A) is an SAN entity that provide multiple logical units for access by multiple SAN initiators)
wherein the service instance submits the […] request to the storage management mechanism which, in parallel to the submission of the […]  request to the distributed database instance, submits the […] request and the set of […] data to a distributed journaling service executing on a third compute node (Col. 9, lines 25-47 – in response to the SCSI write command, the protection agent 42(A) also sends the block-based write transaction with host data, via the replication appliances 32 to journal storage 34B for storing the data in order to perform journaling service).
Saad does not explicitly disclose
the client request. 
wherein the service instance submits the client request to the storage management mechanism which, in parallel to the submission of the client request to the distributed database instance, submits the client request and the set of user data to a distributed journaling service executing on a third compute node. 
Squibb teaches:
the client request; and wherein the service instance submits the client request to the storage management mechanism which, in parallel to the submission of the client request to the distributed database instance, submits the client request and the set of user data to a distributed journaling service executing on a third compute node (Col. 3, lines 37-54 and Fig. 1 - the 
Saad and Squibb are analogous art because they are from a similar field of endeavor in the network state monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Squibb. The motivation for doing so is to allow allows a particular user to move data objects back and forward in time.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Squibb and further in view of Srivastava et al. Publication No. US 2017/0132091 A1 (Srivastava hereinafter).

Regarding claim 3, the method of claim 2,
Saad does not explicitly disclose
wherein the distributed journaling service comprises two or more journaling service instances that execute on distinct CBDCE compute nodes; wherein each journaling service instance leverages persistent storage available on its respective CBDCE compute nodes to log client requests and associated user data; and wherein the journaling service instances collectively provide a shared storage pool that can be written to by any service executing in the CBDCE that needs logging services. 
Srivastava teaches:
wherein the distributed journaling service comprises two or more journaling service instances that execute on distinct CBDCE compute nodes; wherein each journaling service instance leverages persistent storage available on its respective CBDCE compute nodes to log client requests and associated user data; and wherein the journaling service instances collectively provide a shared storage pool that can be written to by any service executing in the CBDCE that needs logging services (Para 0027 – sharing message store 224 may be implemented using Yahoo! Bookkeeper, which is a distributed logging service developed by Yahoo! Research. Bookkeeper operates multiple servers, called "bookies” that receive log messages and append them to log files called "ledgers". Depending on the number of failures to be tolerated (e.g., n), each log message is written in parallel to n+1 bookies (e.g., two bookies to tolerate one failure), and is considered committed when all bookies persist the message. If a bookie fails, the lost data is available at the other bookies. To ensure high throughput, the bookies first persist messages to a common sequential log. Bookkeeper may be scaled by adding new bookies). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Srivastava. The motivation for doing so is to allow the system to service exactly subscribe to one or more particular subscribed users.

Regarding claim 4, the method of claim 3,
Saad does not explicitly disclose
wherein the number of journaling service instances executing on distinct CBDCE compute nodes is adjusted dynamically based on the number and size of the logging requests that are collectively received and/or predicted by the distributed journaling service at a given instance in time. 
Srivastava teaches:
wherein the number of journaling service instances executing on distinct CBDCE compute nodes is adjusted dynamically based on the number and size of the logging requests that are collectively received and/or predicted by the distributed journaling service at a given instance in time (Para 0027 –Depending on the number of failures to be tolerated (e.g., n), each log message is written in parallel to n+1 bookies (e.g., two bookies to tolerate one failure), and is considered committed when all bookies persist the message. If a bookie fails, the lost data is available at the other bookies. To ensure high throughput, the bookies first persist messages to a common sequential log. Bookkeeper may be scaled by adding new bookies). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the 

Regarding claim 5, the method of claim 4,
Saad does not explicitly disclose
wherein multiple journaling service instances leveraging limited amounts of general-purpose persistent storage available locally on their CBDCE nodes combine to provide a scalable distributed journal service without requiring additional, specialized dedicated storage resources. 
Srivastava teaches:
wherein multiple journaling service instances leveraging limited amounts of general-purpose persistent storage available locally on their CBDCE nodes combine to provide a scalable distributed journal service without requiring additional, specialized dedicated storage resources (Para 0027 – sharing message store 224 may be a distributed logging service which operates multiple servers that receive log messages and append them to log files. Depending on the number of failures to be tolerated (e.g., n), each log message is written in parallel to n+1 server node). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Srivastava. The motivation for doing so is to allow the system to service exactly subscribe to one or more particular subscribed users.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saad in view of Squibb and Srivastava, and further in view of Gupta et al. Publication No. US 2017/0308547 A1 (Gupta hereinafter).

Regarding claim 6, the method of claim 4,
Saad does not explicitly disclose
wherein each journaling service instance is configured to use the distributed database to track its storage capacity and the set of logged data that it is currently storing.
wherein a monitoring service accesses the distributed database records associated with the journaling service instances to ensure that the throughput and capacity of the distributed journaling service scale based on demand.
wherein the monitoring service monitors the overall set of available log space available in the CBDCE and the current logging load to instantiate additional or release existing journal service instances based on the current logging needs in the CBDCE.
Gupta teaches:
wherein each journaling service instance is configured to use the distributed database to track its storage capacity and the set of logged data that it is currently storing; wherein a monitoring service accesses the distributed database records associated with the journaling service instances to ensure that the throughput and capacity of the distributed journaling service scale based on demand; and wherein the monitoring service monitors the overall set of available log space available in the CBDCE and the current logging load to instantiate additional or release existing journal service instances based on the current logging needs in the CBDCE (Para 0081 - background services run on each server 104.1 through 104.n in the execution unit 115 to monitor the status of the respective servers. For example, a daemon runs in the execution unit 115 to monitor a status of the servers. Upon the active utility node crashing, the background service relays a message to each of the servers in the distributed database system 100 notifying of the crashing activity, according to an embodiment. The remaining servers, 104.1 through 104.3, implement instance failover recovery in response to the crashing activity, according to an embodiment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Gupta. The motivation for doing so is to perform synchronizing an unsynchronized distributed database system.

Regarding claim 7, the method of claim 6,
Saad does not explicitly disclose
wherein a policy agent service specifies the amount of redundancy needed for logging based on at least one of the topography and scale of the cluster and the importance of the data that is being logged. 
wherein the service instance is configured to submit the client request and the set of user data redundantly in parallel to a specified number of multiple journaling service instances to reduce the probability of losing the logged data due to failures. 
Srivastava teaches:
wherein a policy agent service specifies the amount of redundancy needed for logging based on at least one of the topography and scale of the cluster and the importance of the data that is being logged; and wherein the service instance is configured to submit the client request and the set of user data redundantly in parallel to a specified number of multiple journaling service instances to reduce the probability of losing the logged data due to failures (Para 0027 – Depending on the number of failures to be tolerated (e.g., n), each log message is written in parallel to n+1 bookies (e.g., two bookies to tolerate one failure), and is considered committed when all bookies persist the message. If a bookie fails, the lost data is available at the other bookies. To ensure high throughput, the bookies first persist messages to a common sequential log. Bookkeeper may be scaled by adding new bookies). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Srivastava. The motivation for doing so is to allow the system to service exactly subscribe to one or more particular subscribed users.

Regarding claim 8, the method of claim 7,
Saad does not explicitly disclose
wherein determining a set of potential target journaling service instances for the service instance comprises considering the availability, storage size, read and write latency, network bandwidth, and storage bandwidth for the CBDCE compute nodes hosting the potential target journaling service instances. 
Gupta teaches:
wherein determining a set of potential target journaling service instances for the service instance comprises considering the availability, storage size, read and write latency, network bandwidth, and storage bandwidth for the CBDCE compute nodes hosting the potential target journaling service instances (Para 0082 - The one or more servers may be chosen based on their current workload to recover the tasks on the failed server. Concurrent tasks are occurring on the servers 104.1 through 104.3 while the instance failover recovery process is in progress. The concurrent tasks execute as long as the tasks do not interfere with the object metadata and affected partitions being recovered on the active utility node.  For example, concurrent tasks may execute on partition P2, partition P3, or partition P4 shown by object metadata partitions 702 and may not execute in partition p11 and p12 shown by object metadata partitions704 on, servers 104.1 through 104.3). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Gupta. The motivation for doing so is to allow the system to perform synchronizing an unsynchronized distributed database system.

Regarding claim 9, the method of claim 6,
Saad teaches
wherein the method further comprises detecting a failure in at least one of the specific CBDCE compute node, the service instance, or the network connection and recovering the […] request and the set of […] data from the distributed journaling service (Col. 1, lines 9-15 – if access to the host data stored within the local data storage system is somehow lost (e.g., due to a hardware or local network failure, due to a complete failure of the corporate site, etc.), the host data is still accessible from the off-premises data storage system; and Col. 4, lines 51-57 – A failover may be performed in the event of a disaster at the production site, or for other reasons. In some data architectures, either facility 22 behaves as a production site for a portion of stored host data, and behaves simultaneously as a backup site for another portion of stored host data).
Saad does not explicitly disclose
the client request and a set of user data. 
Squibb teaches:
the client request and a set of user data (Col. 3, lines 37-54 - in response to receiving a request such as a data write event 110 from a particular user 108, the computer node 100 sends the received data write event to storage device 114 for storing (writing) the data. Likewise, computer node 100 also sends the received 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Squibb. The motivation for doing so is to allow allows a particular user to move data objects back and forward in time.

Regarding claim 10, the method of claim 9,
Saad teaches
instantiating a recovery service that recovers […] requests and […] data that were affected by the failure; wherein the recovery service is configured to: access the distributed database records associated with the journaling service instances to determine a set of log records that are associated with the identifiers of failed nodes and service instances; contact journal service instances that are storing the set of log records to reconstruct and process any […] requests that were not successfully completed before the failure (Col. 16, lines 13-23 – to perform recovery using the encrypted host data 144, the remote facility 22(B) may send the encrypted host data 144 back to the local facility 22(A) if the local facility 22(A) is operational. Alternatively, the remote facility 22(B) may send the encrypted host data 144 to a new production site, and the remote key server 104(C) may send the keys to the new production site for recovery at that the new production site. As yet another alternative, the remote key server 104(C) may send the host data key 74 to the remote facility 22(B) to perform recovery at the remote facility 22(B)).
Saad does not explicitly disclose
the client request and a set of user data. 
Squibb teaches:
the client request and a set of user data (Col. 3, lines 37-54 - in response to receiving a request such as a data write event 110 from a particular user 108, the computer node 100 sends the received data write event to storage device 114 for storing (writing) the data. Likewise, computer node 100 also sends the received data write event and information about the particular user 108 that triggered the data write event 110 to  journal 118 for storing in order to executing a journaling service). 


Regarding claim 11, the method of claim 6,
Saad does not explicitly disclose
wherein logged data and client requests are only needed for a limited timeframe, wherein after the client request has been processed and any results have been successfully written to a high-reliability storage system, the logged data is freed from the distributed journaling service using a distributed background garbage collection service that scans the distributed database records that are associated with the journaling service instances to free up logged data that is no longer needed, thereby enabling an abstraction of a journaling service with infinite storage space. 

Srivastava teaches:
wherein logged data and client requests are only needed for a limited timeframe, wherein after the client request has been processed and any results have been successfully written to a high-reliability storage system, the logged data is freed from the distributed journaling service using a distributed background garbage collection service that scans the distributed database records that are associated with the journaling service instances to free up logged data that is no longer needed, thereby enabling an abstraction of a journaling service with infinite storage space (Para 0045 - each data center 120 may implement a garbage-collection scheme for deleting old messages from message store 224. A message is needed for as long as it is necessary to deliver it to all of its subscribers. When a subscriber receives a message, it may acknowledge that the message has been received. Thus, when all subscribers that subscribe to a message have acknowledged that the message has been received, that message may be deleted from message store 224 as the message is no longer needed). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Srivastava. The motivation for doing so is to allow the system to service exactly subscribe to one or more particular subscribed users.

Regarding claim 12, the method of claim 11,
Saad does not explicitly disclose
wherein the distributed background garbage collection service is configured to: flush logged data that is no longer actively needed from the journaling service instances to a separate dedicated storage device for tracking purposes write metadata that indexes the location of the flushed logged data in the separate dedicated storage device to the distributed database to facilitate future lookups of logged client requests and user data. 
Gupta teaches:
wherein the distributed background garbage collection service is configured to: flush logged data that is no longer actively needed from the journaling service instances to a separate dedicated storage device for tracking purposes write metadata that indexes the location of the flushed logged data in the separate dedicated storage device to the distributed database to facilitate future lookups of logged client requests and user data (Para 0062 - The cache manager 204 manipulates the object metadata in the cache 208 based on the partition utility command's executable form, according to an embodiment. After manipulation, the cache manager 204 flushes the manipulated object metadata back to the copy of the stable database storage 210 while the page file manager 202 writes in the associated log file 306 information pertaining to the partition utility; and Para 0063 - the cache manager 204 in server 104.n flushes the old object metadata in the cache 208 to the source database table 105). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Saad to include the teachings of Gupta. The motivation for doing so is to allow the system to perform synchronizing an unsynchronized distributed database system.
- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445